DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 

 Such claim limitation(s) is/are:  An “OFDM signal generation section” in claims 1-7.  A “reception section” in claims 9-19.  An “acquisition section” in claim 12.  A “detection section” in claims 13-18. A “control section in claim 19”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-11 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Regarding claims 1-7, as indicated above, the claim limitation “an OFDM signal generation section” is interpreted as invoking 112(f).  There are no other specific means or structure of the claimed wireless communication device.  Thus, these claims are rejected as being directed towards a single means without a combination of elements, as required.
Regarding claims 9-11, as indicated above, the claim limitation “a reception section” is interpreted as invoking 112(f).  There are no other specific means or structure of the claimed wireless communication device.  Thus, these claims are rejected as being directed towards a single means without a combination of elements, as required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, line 3 of this claim contains the phrase “the control information sets”.  Since there is no prior mention of any control information sets in claim 18 or in claims 9 and 13, upon which this claim depends, there is a lack of proper antecedent basis for this phrase in the claim language.  It is noted that claim 16 introduces “plural sets of the control information”; however, claim 18 does not currently depend on claim 16.
Regarding claim 19, line 3 of this claim contains the phrase “the control information sets”.  Since there is no prior mention of any control information sets in claim 19 or in claim 9, upon which this claim depends, there is a lack of proper antecedent basis for this phrase in the claim language.  It is noted that claim 16 introduces “plural sets of the control information”; however, claim 19 does not currently depend on claim 16.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-9, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Publication US 2016/0330741 A1).

With respect to claims 1 and 8, Kim et al. discloses a wireless communication device performing a method (See the abstract, page 2 paragraphs 23-25, and Figures 1-2 of Kim et al. for reference to an access point, which is a wireless communication device, performing a communication method).  Kim et al. also discloses an OFDM signal generation section that generates an OFDM signal in which at least one of plural resource units obtained by channel band division is set as a control information resource unit for transmitting control information (See page 1 paragraph 2, page 3 paragraph 32 and Figure 4 of Kim et al. for reference to the access point operating according to an 802.11 scheme using OFDMA, and for reference to scheme for transmitting including a resource unit, RU, being designated as a control channel 406 for transmitting control information).
With respect to claims 9 and 20, Kim et al. discloses a wireless communication device performing a method (See the abstract, page 2 paragraphs 23-25, and Figures 1-2 of Kim et al. for reference to a station, which is a wireless communication device, performing a communication method).  Kim et al. also discloses a reception section that receives an OFDM signal in which at least one of plural resource units obtained by channel band division is set as a control information resource unit for transmitting control information (See page 1 paragraph 2, page 3 paragraph 32 and Figure 4 of Kim et al. for reference to the station operating according to an 802.11 scheme using OFDMA, and for reference to scheme including a resource unit, RU, being designated as a control channel 406 for receiving control information from an access point).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Ehsan et al. (U.S. Publication US 2013/0039173 A1).
With respect to claims 2 and 10, Kim et al. does not specifically disclose generating and receiving the OFDM signal such that an average power value in the control information resource unit is lower than that in another one of the resource units.  However, Ehsan et al., in the field of communications, discloses an 802.11 system and method wherein a control channel may be transmitted at a lower power level than a data channel (See page 2 paragraph 31 and page 8 paragraph 211 of Ehsan et al.).  Using a lower power for the control channel has the advantage of allowing more power to be used for data channels for better reception of data at a higher data rate.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Ehsan et al., to combine using a lower power for a control channel as compared to data channels within the system and method of Kim et al., with the motivation being to allow more power to be used for data channels for better reception of data at a higher data rate.
With respect to claim 5, as shown above in the rejection of claims 2 and 10, Ehsan et al. renders obvious using a lower power for a control channel (See page 8 paragraph 211 of Ehsan et al.).  Thus, for the same reasons, Ehsan et al. also renders obvious wherein power of each sub-carrier in the control information resource unit is first power or second power that is lower than first power.
With respect to claim 7, as shown above in the rejection of claims 2 and 10, Ehsan et al. renders obvious using a lower power for a control channel (See page 8 paragraph 211 of Ehsan et al.).  Thus, for the same reasons, Ehsan et al. also renders obvious wherein the first power is equal to a power of a sub-carrier in another one of the resource units that is not the control information resource unit.

Allowable Subject Matter

Claims 3-4, 6, and 11-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and as well as amended to overcome any rejections based on 35 U.S.C. 112.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 3 and 11 would be allowable since the prior art of record fails to disclose or render obvious in a case where a position of the control information resource unit among the plurality of resource units is different, different BSSs are used.  Claim 4 would be allowable since the prior art of record fails to disclose or render obvious in a case where a position of the control information resource unit matches with that for a separate BSS, positions of the BSS identification sub-carriers do not match.  Claim 6 would be allowable since the prior art of record fails to disclose or render obvious generating the OFDM signal in which the number of sub-carriers, other than a reference tone, each having the first power is equal to the number of the control information sets to be transmitted.  Claim 12 would be allowable since the prior art of record fails to disclose or render obvious acquiring the control information according to a position of a sub-carrier in the control information resource unit.  Claims 13-18 would be allowable since the prior art of record fails to disclose or render obvious detecting the control information on a basis of an average power value of each resource unit.  Claim 19 would be allowable since the prior art of record fails to disclose or render obvious using transmission information from a control information set regarding a transmission power of a device that transmitted the OFDM signal to decide transmission power of the wireless communication device.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zhou et al. (U.S. Publication US 2018/0263043 A1) discloses another relevant system and method of setting transmission via resource units.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461